DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 26, 41, 43 and 51 (Currently Amended)
Claims 27-42, 44-48 and 50-52 (Previously Presented)
Claim 53 (New)
Claims 1-25 and 49 (Canceled)

Response to Arguments
The applicant's amendments and arguments filed on 02/24/2021 have been fully considered. The prior art still reads on the amended claims 26, 41, 43 and 51 as shown below.
Regarding the applicant argues that “the prior art doesn’t teach the dual sided cradle at the first end of the base.”, on page 7 of the Remark section, the Examiner respectfully disagrees because
Myung discloses, for example, Figure 13 shows the dual sided cradle is located in the area interpreted to be a first end (see below):  

    PNG
    media_image1.png
    409
    1046
    media_image1.png
    Greyscale


However, the Application will be in consideration for allowance per objected claim 53 of the Allowable subject Matter, presented in this office action.

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 30-32, 35-36, 39-41, 43, 47 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710), in view of Ma (U.S. 2016/0056659).
Regarding claim 26, Myung teaches, an apparatus (1’, Fig. 10) comprising:

wherein the base (30, Fig. 10) is to provide a data input functionality ([0073], lines 9-10) to a tablet (10, Fig. 10; [0022], line 1 [0066]) and a rechargeable battery (claim 10, rechargeable battery disposed in accessory unit 30, Fig. 10), 
wherein the first surface (top surface of 30, Fig. 10) is to include an input device (50, Fig. 1; [0022], line 2)  to provide the data input functionality ([0073], lines 9-10) and 
wherein a first end (end of 30 coupled to 40’, Fig. 10) of the base (30, Fig. 10) comprises a dual sided cradle (40’ of 30, Fig. 10 and 11 as shown below)
capable to receive the tablet portion (20’ of 10 coupled to 40’ of 30, Fig. 10) on either side of the dual sided cradle (40’ of 30, Fig. 10 and 11 as shown below)

    PNG
    media_image2.png
    511
    865
    media_image2.png
    Greyscale

wherein a round area (where 20’ of 10 coupled to 40’ of 30, Fig. 10) of the dual sided cradle (40’ of 30, Fig. 10 and 11) at the first end (end of 30 coupled to 40’, Fig. 10) of the base (30, Fig. 10)  is to provide a roll-in (roll 20’ of 10 inserted in 40’ of 30, Fig. 10; 10 is rotated or rolled with respect to 30 via 20’ and 40’ per [0077]) and roll-out (roll 20’ of 10 removed out of 40’ of 30, Fig. 10) docking mechanism for the tablet (10, Fig. 10) to respectively engage and disengage (10 engaged into and disengaged from 30, Fig. 10) the base (30, Fig. 10),
wherein the dual sided cradle (40’ of 30, Fig. 10 and 11) is to have symmetrical physical features (symmetrical portions of 40’ corresponding to 20’, Fig. 10) about a center line (center horizontal line of 30 along the side of 40’, Fig. 10 and 11; symmetrical portions of the dual sided cradle 40’ about the center horizontal line of 30 along the side of 40’ is based on the top and side view of 40’ that is equivalent to Fig. 9 of the application. See MPEP 2183 shown below) of the base (30, Fig. 10)
Myung does not explicitly teach a wireless charging functionality; the second surface is to include a wireless charging pad to provide the wireless charging functionality.
Ma teaches a base (10, Fig. 1); a wireless charging functionality (abstract, lines 6-7 [0032]); the second surface (22, Fig. 2 and 3) is to include a wireless charging pad (13, Fig. 3; [0032]; claim 9) to provide the wireless charging functionality (abstract, lines 6-7 [0032]); the first surface (21, Fig. 2 and 3) is to include an input device (11, Fig. 2 [0029] [0030]) to provide the data input functionality ([0027], lines 5-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless charging functionality; the second surface is  pad to provide the wireless charging functionality of Ma’s into Myung’s, in order to provide a means for charging without wiring.
Note: MPEP 2183  a Prima Facie Case of Equivalence
Factors that will support a conclusion that the prior art element is an equivalent are: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Regarding claim 30, Myung teaches the apparatus of claim 26, in view of Ma, wherein the dual sided cradle (40, Fig. 12A-B) is capable to receive (via 20 inserted into 40, Fig. 12A-B; [0058] [0059]) a digital pen (100, Fig. 12; [0026]) on either side of the dual sided cradle.
Regarding claim 31, Myung teaches the apparatus of claim 30, in view of Ma, wherein the dual sided cradle (40, Fig. 12; [0058] [0059]) is to physically engage (via 20 inserted into 40, Fig. 12A-B; [0058] [0059]) the digital pen (100, Fig. 12; [0026]).
Regarding claim 32, Myung teaches the apparatus of claim 26, in view of Ma, wherein the input device ([0022], line 2) comprises one or more of: a keyboard (50, Fig. 1) or a trackpad (60, Fig. 1).
Regarding claim 35, Myung teaches the apparatus of claim 26, in view of Ma, wherein the base (30, Fig. 10) comprises a battery (claim 10, rechargeable battery disposed in accessory unit 30, Fig. 10) (131, Fig. 3; Ma) to be charged via energy to be received at the wireless charging pad (13, Fig. 3; [0032]; claim 9; Ma).
Regarding claim 36, Myung teaches the apparatus of claim 26, in view of Ma, wherein the second surface (22, Fig. 2 and 3; Ma) further comprises a second input device (12, Fig. 3 [0029]; Ma). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second surface is to further comprise a second input device of Ma’s into Myung’s, in order to provide a wireless communication module ([0029]; Ma).
Regarding claim 39, Myung teaches the apparatus of claim 26, in view of Ma, wherein the first surface  (top surface of 30, Fig. 10) is on an opposite side of the second surface  (bottom surface of 30, Fig. 10).
Regarding claim 40, Myung teaches the apparatus of claim 26, in view of Ma, wherein the base (30, Fig. 9) includes a connector ([0089]-[0091]) to provide a physical coupling ([0085]) between the base (30, Fig. 9) and the tablet (10, Fig. 9) once the tablet is docked into one side of the dual sided cradle (40, 20, Fig. 9), wherein the connector 
Regarding claim 41, Myung teaches the apparatus of claim 26, in view of Ma, wherein the base (30, Fig. 8A) is to have symmetrical physical features (82, 83 are symmetrical about 81, Fig. 8A [0085]) about the center line (vertical line via 81, Fig. 8A) of the base.
Regarding claim 43, Myung teaches an apparatus (1, Fig. 1) comprising: a base (30, Fig. 1)  having a first surface (top surface of 30, Fig. 10) and a second surface (bottom surface of 30, Fig. 1), wherein the base (30, Fig. 1) is to provide data input functionality ([0073], lines 9-10) to a tablet (10, Fig. 1; [0022], line 1 [0066]), wherein the first surface (top surface of 30, Fig. 10) is to include an input device (50, Fig. 1; [0022], line 2)  to provide the data input functionality ([0073], lines 9-10);
wherein a round area (where 40 of 30 coupled to 20 of 10, Fig. 3 and 8A) at a first end (end of 30 coupled to 40, Fig. 3) of the base (30, Fig. 3) is to provide a roll-in (roll 20 of 10 inserted in 40 of 30, Fig. 3; 10 is rotated or rolled with respect to 30 via 20 and 40 per [0077]) and roll-out (roll 20 of 10 removed out of 40 of 30, Fig. 3) docking mechanism for the tablet (10, Fig. 3) to respectively engage and disengage (10 engaged into and disengaged from 30, Fig. 3) the base (30, Fig. 3),
wherein the round area (where 40 of 30 coupled to 20 of 10, Fig. 3) at the first end (end of 30 coupled to 40, Fig. 3) of the base (30, Fig. 3) is to have symmetrical physical features about a center line (center horizontal line of 30 along the side of 40; symmetrical portions of the round area of 40 about the center horizontal line of 30 along equivalent to Fig. 9 of the application) of the base. 
Myung does not explicitly teach a wireless charging functionality; the second surface is to include a wireless charging pad to provide the wireless charging functionality.
Ma teaches a base (10, Fig. 1); a wireless charging functionality (abstract, lines 6-7 [0032]); the second surface (22, Fig. 2 and 3) is to include a wireless charging pad (13, Fig. 3; [0032]) to provide the wireless charging functionality (abstract, lines 6-7 [0032]); the first surface (21, Fig. 2 and 3) is to include an input device (11, Fig. 2 [0029] [0030])  to provide the data input functionality ([0027], lines 5-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless charging functionality; the second surface is to include a wireless charging pad to provide the wireless charging functionality of Ma’s into Myung’s, in order to provide a means for charging without wiring.
Regarding claim 47, Myung teaches the apparatus of claim 43, in view of Ma, wherein the input device ([0022], line 2) comprises one or more of: a keyboard (50, Fig. 1) or a trackpad (60, Fig. 1).
Regarding claim 50, Myung teaches the apparatus of claim 43, in view of Ma, wherein the base (30, Fig. 10) comprises a battery (claim 10, rechargeable battery disposed in accessory unit 30, Fig. 10) (131, Fig. 3; Ma) to be charged via energy to be received at the wireless charging pad (13, Fig. 3; [0032]; claim 9; Ma).
Claims 27-29 and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), as applied above in claims 26 and 43, in view of Okuley (U.S. 2014/0029187)
Regarding claim 27, Myung teaches the apparatus of claim 26, in view of Ma. The combination does not explicitly teach wherein the base is to be tapered from the first end of the base to a second end of the base to provide an elevation difference between the first end and the second end when the base is placed on a surface.
Okuley teaches a tablet computer ([0020], lines 4-5) and a base (16, Fig. 1B) including a keyboard (12, Fig. 1B), wherein the base (16, Fig. 1B) is to be tapered from the first end of the base (end of 16 coupled to 14, Fig. 1B) to a second end of the base (the other end of 16 not being coupled to 14, Fig. 1B) to provide an elevation difference (the elevation of the end of 16 coupled to 14 is greater  than the other end of 16) between the first end and the second end when the base (16, Fig. 1B) is placed on a surface ([0022], lines 7-14; surface where 16 is placed on). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base is to be tapered from the first end of the base to a second end of the base to provide an elevation difference between the first end and the second end when the base is placed on a surface of Okuley’s into Myung’s, in view of Ma’s, in order to provide an ergonomic characteristic for user ([0022], lines 10-14; Okuley).
Regarding claim 28, Myung teaches the apparatus of claim 27, in view of Ma and further in view of Okuley, wherein the first end of the base (end of 16 coupled to 14, Fig. 1B; Okuley) is to be higher than ([0022], lines 7-14; in addition, the thickness of the end 
Regarding claim 29, Myung teaches the apparatus of claim 27, in view of Ma and further in view of Okuley, wherein the surface comprises a desktop ([0022], lines 11-12) or a user’s lap.
Regarding claim 44, Myung teaches the  apparatus of claim 43, in view of Ma. The combination does not explicitly teach wherein the base is to be tapered from the first end of the base to a second end of the base to provide an elevation difference between the first end and the second end when the base is placed on a surface.
Okuley teaches a tablet computer ([0020], lines 4-5) and a base (16, Fig. 1B) including a keyboard (12, Fig. 1B), wherein the base (16, Fig. 1B) is to be tapered from the first end of the base (end of 16 coupled to 14, Fig. 1B) to a second end of the base (the other end of 16 not being coupled to 14, Fig. 1B) to provide an elevation difference (the elevation of the end of 16 coupled to 14 is greater  than the other end of 16) between the first end and the second end when the base (16, Fig. 1B) is placed on a surface ([0022], lines 7-14; surface where 16 is placed on). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base is to be tapered from the first end of the base to a second end of the base to provide an elevation difference between the first end and the second end when the base is placed on a surface of Okuley’s into Myung’s, in view of Ma’s, in order to provide an ergonomic characteristic for user ([0022], lines 10-14; Okuley).
Regarding claim 45, Myung teaches the apparatus of claim 44, in view of Ma and further in view of Okuley, wherein the first end of the base (end of 16 coupled to 14, Fig. 1B; Okuley) is to be higher than ([0022], lines 7-14; in addition, the thickness of the end of 16 coupled to 14 is greater than the other end of 16; Okuley) the second end of the base (the other end of 16 not being coupled to 14, Fig. 1B; Okuley).
Regarding claim 46, Myung teaches the apparatus of claim 44, in view of Ma and further in view of Okuley, wherein the surface comprises a desktop ([0022], lines 11-12) or a user’s lap.
Claims 33 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), as applied above in claims 26 and 43, in view of Jacobs (U.S. 2010/0225270)
Regarding claim 33, Myung teaches the apparatus of claim 26, in view of Ma, wherein the wireless charging pad (13, Fig. 3; [0032]; claim 9; Ma) is to provide wireless charging (abstract, lines 6-7 [0032]; Ma). The combination does not explicitly bidirectional wireless charging.
Jacobs teaches bidirectional wireless charging ([0006] [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bidirectional wireless charging of Jacobs’ into Myung’s, in view of Ma’s, in order to provide a means for charging/discharging between the two devices without wiring.
Regarding claim 48, Myung teaches the apparatus of claim 43, in view of Ma, wherein the wireless charging pad (13, Fig. 3; [0032]; claim 9; Ma) is to provide wireless charging (abstract, lines 6-7 [0032]; Ma). The combination does not explicitly bidirectional wireless charging.
Jacobs teaches bidirectional wireless charging ([0006] [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate bidirectional wireless charging of Jacobs’ into Myung’s, in view of Ma’s, in order to provide a means for charging/discharging between the two devices without wiring.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), as applied above in claims 26 and 43, in view of Knutson (U.S. 2016/0072327).
Regarding claim 34, Myung teaches the apparatus of claim 26, in view of Ma,  wherein the base comprises at least one Universal Serial Bus (USB) connector (83, Fig. 8A; [0085], [0024]) to facilitate data communication and supply of power to one or more components of the base (30, Fig. 10) or the tablet. 
The combination does not teach USB type C connector.
Knutson teaches USB type C connector ([0011]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate USB type C connector of Knutson’ into Myung’, in view of Ma’s, in order to provide a specific mating connection to another device.
Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), as applied above in claim 26, in view of Kwong (U.S. 2005/0151727)
Regarding claim 37, Myung teaches the apparatus of claim 36, in view of Ma. The combination does not teach (wherein the second input device comprises) one or more of: a drawing pad, an electronic ink, or one or more buttons.  
Kwong teaches wherein the second input device (100, Fig. 1 and 2 [0015] [0016] including 109, 190, 163, etc. Fig. 1 [0013]; or 208, 199, Fig. 2) comprises one or more buttons (109, 190, 163, etc. Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the second input device comprises one or more buttons of Kwong’ into Myung’s, in view of Ma’s, in order to provide a wireless remote control (abstract; Kwong).
Regarding claim 38, Myung teaches the apparatus of claim 37, in view of Ma and further in view of Kwong, wherein the one or more buttons (109, 190, 163, etc. Fig. 1; Kwong) are fixed ([0013]; Kwong) or configurable ([0016]; Kwong).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), in view of Ono (U.S. 2014/0347799).
Regarding claim 42, Myung teaches the apparatus of claim 26, in view of Ma. The combination does not teach wherein the wireless charging pad is capable to charge one or more external devices. 
.
Claims 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Myung (U.S. 2014/0063710) and Ma (U.S. 2016/0056659), as applied above in claim 26, in view of Matagne (U.S. 2011/0228463)
Regarding claim 51, Myung teaches the apparatus of claim 26, in view of Ma, wherein the symmetrical physical features (both symmetrical ends of 40’ about the midpoint between both ends of 40’, Fig. 10 and 11) comprise at least two elongated features (both symmetrical ends of 40’ are extended upward from the base 30, Fig. 10 and 11) to form the dual sided cradle (40’ of 30, Fig. 10 and 11).
The combination does not teach (wherein the two elongated features are to) extend in opposite directions (from the center line of the base).
Matagne teaches in Fig. 1, the symmetrical physical features (18a and 18b are symmetrical; and 20a and 20b are symmetrical) comprise at least two elongated features (18a and 20a; or 18b and 20b), wherein the two elongated features (18a and 20a are extended in opposite direction from 14; or 18b and 20b are extended in opposite direction from 14) are to extend in opposite directions from the center line of 
Regarding claim 52, Myung teaches the apparatus of claim 26, in view of Ma, and further in view of Matagne, wherein at least one (20a, Fig. 1; Matagne) of the two elongated features (18a and 20a, Fig. 1; Matagne) is capable to rest on a desk or desktop (underneath of 14 where 14 is resided on, Fig. 1; Matagne).
Allowable Subject Matter
Claim 53 is objected to as being dependent upon the rejected base claim 51, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 53, prior arts of record do not suggest or teach “wherein the symmetrical physical features are to provide three surfaces, wherein two surfaces of the three surfaces are to provide the roll-in and roll-out docking mechanism and a third surface of the three surfaces, disposed between the two surfaces, is to allow the base to rest vertically on a desk or desktop”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2021